Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Claims 1, 8, and 15 are amended. Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, 8, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 20180300456 A1, cited in PTO-892 filed 03/11/2022) in view of Rosen-Zvi et al. (“Selecting anti-HIV therapies based on a variety of genomic and clinical factors”, cited in IDS filed 11/27/2017), Beale et al. (US 20170213006 A1, cited in PTO-892 filed 08/20/2021), and Beerenwinkel et al. (“A mutagenetic tree hidden Markov model for longitudinal clonal HIV sequence data”, cited in PTO-892 filed 08/20/2021).

Regarding CLAIM 1, Eltoukhy teaches: A method for HIV long term therapy decision support, the method comprising: (The abstract teaches therapy decision support for cancer, and ¶ [0092] teaches the invention may be used to monitor HIV/AIDS.)
a computer receiving a resistance evolution model that models pathogen sensitivity to one or more drugs as one or more Markov chains within a Factorial Hidden Markov Model, each of the one or more Markov chains comprising… (The BRI of this limitation includes modeling one or more drugs as a single hidden Markov model. ¶ [0003], lines 1-5 teaches cancer cells evolving resistance to drugs. In ¶ [0014], lines 6-15 in col. 1 and lines 12-16 in col. 2 teach that the system recommends treatments based on drug-resistant cancer cells. In ¶ [0038], the ninth line from the end teaches Hidden Markov Machines (HMMs) 270 that classify medical data for the purpose of recommending treatments. A computer receiving the model is taught by Claim 1 on p. 25)
the computer retrieving training data; (Claim 1, lines 3-8 on p. 25; and ¶ [0041], lines 1-2 and 8)
the computer applying machine learning to train the resistance evolution model using the training data; (¶ [0041], lines 8-end teaches training a model. ¶ [0114] – [0116] also teaches training a model by an iterative learning process.)
the computer receiving patient medical data; (¶ [0036], lines 9-10 (step 4).)
the computer applying the resistance evolution model to the patient medical data, … (¶ [0036], lines 10-13 (steps 6 and 8).)
	the computer recommending a therapy based on an output of the resistance evolution model; (¶ [0036], last 4 lines (step 10).)
Page 2Application No.: 15/822,454Docket No.: IL820160172US01Reply to Office Action dated August 20, 2021the computer determining a result of the recommended therapy based on measuring HIV levels within a serum of a patient corresponding to the patient medical data and determining whether HIV is detectible in the serum following administration of the recommended therapy; and (¶ [0036] teaches identifying and recommending treatments for a patient based on successful treatments of patients with similar genetic characteristics. The new limitation “measuring HIV levels within a serum of a patient corresponding to the patient medical data” indicates the system receives a patient’s medical data and treats the same patient. ¶ [0036] teaches the system identifies “similar subjects” with similar genetic characteristics. “Similar subject” includes a same subject, and therefore it fits within the scope of the amended limitation. ¶ [0077], line 8 specifically teaches collecting serum from a patient which contains genetic information.  ¶ [0037], Fig. 1, step 16 teaches determining the result of a recommended treatment for a patient. Lastly, Eltoukhy teaches in ¶ [0092] that the system and method disclosed may be used to monitor HIV/AIDS.)
	However, Eltoukhy does not explicitly teach: each of the one or more Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation;
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability
the computer refining the resistance evolution model based on the determined result of the recommended therapy. 
	But Rosen-Zvi teaches: wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, (On p. 401, in § 2.2, from the start of the section until the third-to-last line on the page, Rozen-Zvi teaches an evolutionary engine that models viral evolution of HIV when exposed to therapeutic drugs. The fifth-to-last line teaches: “complete phenotypic resistance to that drug.”)
sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and (Under the BRI of this limitation, the model accounts for the pathogen not developing a resistance to a drug before it has been exposed. This is inherently true according to p. 401, § 2.2, lines 2-3.)
resistance of the pathogen to a drug develops randomly at a specified probability; (P. 401, § 2.2, sixth-to-last line: “probability of the virus not to develop further mutations”.)
Rosen-Zvi is in the same field of endeavor as the claimed invention, namely, treating pathogenic infections. It would have been obvious to have incorporated these factors into Eltoukhy’s treatment recommender system. A motivation for the combination is to predict the outcome of an antiretroviral therapy information about viral evolution. (Rosen-Zvi, p. 401, C. 2, § 2.2, lines 3-5)
However, neither Eltoukhy nor Rosen-Zvi explicitly teaches: each of the one or more Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation;
the computer refining the resistance evolution model based on the determined result of the recommended therapy. 
	But Beale teaches: the computer refining the resistance evolution model based on the determined result of the recommended therapy.  (¶ [0015], lines 1-5. For context, the homework assignment is a psychotherapy treatment for mental illness.)
	Beale is in the same field of endeavor as the claimed invention, namely, medical treatment models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Beale’s real-time refinement technique into
Eltoukhy’s system by updating Eltoukhy’s treatment identification system (¶ [0036]) with information about the patient who underwent treatment and with information about the patient’s results (¶ [0037]). A motivation for the combination is to recursively refine Eltoukhy’s artificial intelligence model based on the results of the recommended therapy (Beale para. [0015], lines 1-5).
	However, neither Eltoukhy, Rosen-Zvi, nor Beale explicitly teaches: each of the one or more Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation;
	But Beerenwinkel teaches: each of the one or more Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation; (P. 59, § 3.1, lines 1-4 teaches a mutagenetic tree model with multiple events, the occurrence of each indicated by a binary random variable. On p. 62, § 3.3, the sentence in lines 3-4 teaches hidden states. A variable for perpetual resistance is taught by p. 53, § 1, ¶ 1, last sentence, and a variable for an instantaneous existence of a mutation is taught by p. 53, last 3 lines.)
	Beerenwinkel is in the same field of endeavor as the claimed invention, namely, treating pathogenic infections. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modeled Eltoukhy’s Markov chain with Beerenwinkel’s binary variables, and to have incorporated Beerenwinkel’s teachings of perpetual resistance to drugs and instantaneous existence of a drug resistant mutation into the model. A motivation for the combination is to precisely predict the outcome of evolutionary processes and for the rational design of antiretroviral treatment protocols. (Beerenwinkel, p. 67, § 5, lines 1-3)

	Regarding CLAIM 3, the combination of Eltoukhy, Rosen-Zvi, Beale, and Beerenwinkel teaches: The method of claim 1, 
	Eltoukhy teaches: wherein applying machine learning to train the resistance evolution model further comprises: the computer determining one or more parameters corresponding to the resistance evolution model based on population data. (¶ [0036] and Claim 1 on p. 25 teaches that genetic data from a population of patients undergoing treatment or healthy people is used to train the model.)
	Rosen-Zvi also teaches this limitation. P. 399, § 1.2, lines 5-7 teaches patient data in the database. Tables 1 and 2 on p. 401-2 lists features of the database. Further, p. 402, col. 1, para. 1 teaches feature selection in the last 7 lines.

	Regarding CLAIM 4, the combination of Eltoukhy, Rosen-Zvi, Beale, and Beerenwinkel teaches: The method of claim 3, 
Eltoukhy teaches: wherein the resistance evolution model comprises one or more stochastic models. (¶ [0038], ninth line from the end, teaches Hidden Markov Machines 270 that classify features in cancer data for the purpose of recommending treatments. A hidden Markov model is a stochastic model because it is probabilistic.)

	Claims 8 and 10-11 are product claims which recite the same features as method claims 1 and 3-4, respectively. Claims 8 and 10-11 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 1 and 3-4, respectively.

Claims 15 and 17-18 are system claims which recite the same features as method claims 1 and 3-4, respectively. Claims 15 and 17-18 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 1 and 3-4, respectively.

Claim 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 20180300456 A1, cited in PTO-892 filed 03/11/2022) in view of Rosen-Zvi et al. (“Selecting anti-HIV therapies based on a variety of genomic and clinical factors”, cited in IDS filed 11/27/2017), Beale et al. (US 20170213006 A1, cited in PTO-892 filed 08/20/2021), Beerenwinkel et al. (“A mutagenetic tree hidden Markov model for longitudinal clonal HIV sequence data”, cited in PTO-892 filed 08/20/2021), and Liu (“The Collapsed Gibbs Sampler in Bayesian Computations with Applications to a Gene Regulation Problem”, cited in PTO-892 filed 08/20/2021).

	Regarding CLAIM 6, the combination of Eltoukhy, Rosen-Zvi, Beale, and Beerenwinkel
teaches: The method of claim 3, 
Eltoukhy teaches: wherein determining the one or more parameters corresponding to the resistance evolution model is performed (¶ [0036] and Claim 1 on p. 25 teaches that genetic data from a population of patients undergoing treatment or healthy people is used to train the model.)
However, neither Eltoukhy, Rosen-Zvi, Beale, nor Beerenwinkel explicitly teaches: determining is performed via one or more approximate learning methods.
	But Liu teaches: determining is performed via one or more approximate learning methods. (P. 959, col. 1, under equation (2) teaches “we can approximate the posterior distribution of                         
                            θ
                        
                     by a mixture of the complete data posterior distributions” and p. 959, col. 2, lines 2-5 teaches a collapsed Gibbs sampler.)
Liu is in the same field of endeavor as the claimed invention, namely machine learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Liu’s collapsed Gibbs sampler into Eltoukhy’s hidden Markov model. A motivation for the combination is to improve the model’s efficiency. (Liu p. 964, col. 1, end of second-to-last paragraph states: “But we can apply collapsing, as discussed in Section 2.1, to design a more efficient algorithm.” Liu describes the advantages on p. 959, col. 2, last paragraph, lines 1-4)

	Regarding CLAIM 7, the combination of Eltoukhy, Rosen-Zvi, Beale, Beerenwinkel, and Liu teaches: The method of claim 6,
	However, neither Eltoukhy, Rosen-Zvi, Beale, nor Beerenwinkel explicitly teaches: wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
But Liu teaches: wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. (P. 959, col. 1, under equation (2) teaches “we can approximate the posterior distribution of                         
                            θ
                        
                     by a mixture of the complete data posterior distributions” and p. 959, col. 2, lines 2-5 teaches a collapsed Gibbs sampler.)

	Claims 13-14 are product claims which recite the same features as method claims 6-7, respectively. Claims 13-14 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 6-7, respectively.
	
Regarding CLAIM 20, the combination of Eltoukhy, Rosen-Zvi, Beale, and Beerenwinkel teaches: The computer system of claim 17, 
Eltoukhy teaches: wherein determining the one or more parameters corresponding to the resistance evolution model is performed (¶ [0036] and Claim 1 on p. 25 teaches that genetic data from a population of patients undergoing treatment or healthy people is used to train the model.)
However, neither Eltoukhy, Rosen-Zvi, Beale, nor Beerenwinkel explicitly teaches: determining is performed via one or more approximate learning methods, and wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. 
	But Liu teaches: determining is performed via one or more approximate learning methods, and wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. (P. 959, col. 1, under equation (2) teaches “we can approximate the posterior distribution of                         
                            θ
                        
                     by a mixture of the complete data posterior distributions” and p. 959, col. 2, lines 2-5 teaches a collapsed Gibbs sampler.)
Liu is in the same field of endeavor as the claimed invention, namely machine learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Liu’s collapsed Gibbs sampler into Eltoukhy’s hidden Markov model. A motivation for the combination is to improve the model’s efficiency. (Liu p. 964, col. 1, end of second-to-last paragraph states: “But we can apply collapsing, as discussed in Section 2.1, to design a more efficient algorithm.” Liu describes the advantages on p. 959, col. 2, last paragraph, lines 1-4)

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.

Applicant’s argument # 1 (Remarks p. 10): “Applicants respectfully submit that the references of record fail to disclose all elements of the amended claims. In particular, Applicants respectfully submit that Eltoukhy fails to disclose determining a result of the recommended therapy based on measuring HIV levels within a serum of a patient corresponding to the patient medical data and determining whether HIV is detectable in the serum following administration of the therapy.”

Examiner’s response # 1: ¶ [0036] teaches identifying and recommending treatments for a patient based on successful treatments of patients with similar genetic characteristics. The new limitation “measuring HIV levels within a serum of a patient corresponding to the patient medical data” indicates the system receives a patient’s medical data and treats the same patient. ¶ [0036] teaches the system identifies “similar subjects” with similar genetic characteristics. “Similar subject” includes the meaning same subject, and therefore it fits within the scope of the amended limitation. ¶ [0077], line 8 specifically teaches collecting serum from a patient which contains genetic information.  ¶ [0037], lines 5-6 and Fig. 1, step 16 teaches determining the result of a recommended treatment for a patient to determine if a patient has a positive result and more specifically patient is cured which implies the HIV level not being detected as the . Lastly, Eltoukhy teaches in ¶ [0092] that the system and method disclosed may be used to monitor HIV/AIDS.)

Applicant’s argument # 2 (Remarks p. 10): “While Eltoukhy may disclose collecting serum as one of about two dozen potential body fluid samples as sources of genetic material at [0077], Applicants respectfully submit that Eltoukhy makes on mention of measuring HIV levels within the collected samples. Rather, Eltoukhy discloses process sequencing the materials, providing in an example sequencing polynucleotides.”

Examiner’s response # 2: Applicant’s claim does not disclose what procedure is being used to detect the level of HIV or traces of HIV other than disclosing broadly that serum is collected to check if the level if HIV is detectable. The claim does not specifically disclose what constitutes the level. Under broadest reasonable interpretation, the claim requires to determine from the collected serum is HIV/decease is detectable from the serum collected.  Accordingly ,the cited reference Eltoukhy teaches the claim limitation.  
Furthermore, collecting serum as disclosed in ¶ [0077] is directly tied to diagnosing a disease because it is the first step in the diagnostic process. ¶ [0077] teaches “The process first captures genetic information by collecting body fluid samples as sources of genetic material (e.g., blood, serum, … ) and then the process sequences the materials (71).”  ¶ [0078] teaches “Next, genetic information is processed (72). Genetic variants are then identified… The process then determines the frequency of genetic variants in the sample containing the genetic material. Since this process is noisy, the process separates information from noise (73).” ¶ [0080] teaches “Diagnosis of cancer can be done by analyzing the genetic variants, even in the presence of noise.” As previously stated, Eltoukhy teaches in ¶ [0092] that the system and method disclosed may be used to monitor HIV/AIDS.

Applicant’s argument # 3 (Remarks p. 10): “Moreover, though Eltoukhy discloses that the present invention may be utilized to monitor chronic disease such as HIV/AIDS at [0092], Applicants respectfully submit that Eltoukhy fails to disclose how it proposes to do so but for broadly sequencing collected genetic material. Applicants respectfully submit that while Eltoukhy may disclose sequencing genetic material, Eltoukhy still nonetheless lacks disclosure of measuring HIV levels within a serum of the patient, as is claimed.”

Examiner’s response # 3: Eltoukhy’s disclosures of collecting serum for the purpose of diagnosing a disease (¶ [0077], [0078], [0080]) and using the system to monitor systemic infections such as HIV/AIDS (¶ [0092]) provide evidence of Eltoukhy’s system measuring HIV levels. The claim does not disclose what constitutes HIV levels or how to detect HIV levels other than disclosing determining if HIV is detectible in the serum, which implies detecting from the serum collection a positive or negative result of HIV. Accordingly, the cited reference Eltoukhy teaches the claim limitation as the reference discloses determining if the patient is cured (e.g., not detectable) based on measuring HIV levels within the collected serum.

Applicant’s argument # 4 (Remarks pp. 10-11): “Applicants respectfully submit that Eltoukhy not only fails to disclose measuring HIV levels within a serum of the patient, but additionally fails to determine whether HIV levels are detectable and, based thereon, determine whether the recommended treatment was successful. As previously noted, while Eltoukhy may disclose monitoring a treatment process and determining whether the patient is cured at [0037], Applicants respectfully submit that Eltoukhy fails to disclose how it is determined whether a patient is cured and, more importantly, what cured means with respect to chronic illness. Conversely, the present invention discloses and claims measuring HIV levels within a serum of a patient and considering treatment a success if levels of HIV are undetectable.”
“The Advisory Action suggests that, because there is no known cure for HIV/AIDs, the use of the term "cure" would clearly mean treating HIV for effective long-term support. Applicants respectfully disagree, first noting that it is more likely that "cure" is used with respect to other curable illnesses to which Eltoukhy is more directed, e.g., a tumor is curable and Claimed while HIV is neither. In fact, HIV is mentioned a mere twice within the entirety of the Eltoukhy Application and the term long-term is not even used. As such, when interpreting the use of the term cure within Eltoukhy, Applicants respectfully submit that the term cure is much more likely used with respect to curable and claimed illnesses rather than those that are uncurable and mentioned only twice in the Specification. At the very least, Applicants respectfully submit that it is unclear, much less clear (as indicated by the AA), how cure is used with respect to incurable disease when a curable disease is Claimed by the vey reference.”
“Secondly, Applicants note that equating the term cure with effective long-term treatment is not obvious or clear, and in fact the Background of this very Application indicates the opposite (emphasis added) in that current systems are only configured to provide short-term treatment: 
“[0002] Treating a patient for a pathogen requires careful selection of the drugs given to the patient due to drug resistant mutations that a pathogen evolves over time. Automated systems for recommending drug treatments exist but these systems only recommend successful short term treatments and ignore long term effects. These long term effects result from the pathogen evolving these drug resistant mutations over time.
“In either case, however, Applicants respectfully submit that Eltoukhy fails to disclose how it is determined whether an illness is cured, much less in the case of HIV. Accordingly, Applicants respectfully submit that Eltoukhy fails to disclose all elements of Applicants amended Claims with respect to measuring HIV levels and determining whether a treatment is considered a success. “

Examiner’s response # 4: Eltoukhy ¶ [0037] teaches the cancer treatment system determines if the patient is cured or not, and ¶ [0092] teaches the system may be used to monitor system/chronic infections infections such as HIV/AIDS. Therefore, Eltouky teaches determining if an HIV patient is cured. 
This falls within the broadest reasonable interpretation of “determining whether HIV is detectible in the serum”. Please note that Applicant’s medical arguments, namely, “the term cure is much more likely used with respect to curable and claimed illnesses rather than those that are uncurable and mentioned only twice in the Specification. At the very least, Applicants respectfully submit that it is unclear, much less clear (as indicated by the AA), how cure is used with respect to incurable disease when a curable disease is Claimed by the vey reference.” is not within the scope of the application or claimed invention. The cited reference is being used to show the teaching of HIV not being detectable in the administered serum.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining whether the recommended treatment was successful, determining whether a patient is cured, and considering treatment a success if levels of HIV are undetectable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Lastly, Examiner respectfully disagrees with applicant’s assertion that Eltoukhy does not use the term “long-term.” In ¶ [0092] Eltouckhy describes HIV/AIDS as a chronic infection; “chronic” and “long-term” are synonyms. The prior art rejections of claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are maintained in view of the references previously applied in the Office Action mailed 07/01/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127